NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 25 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-10274

               Plaintiff - Appellee,             D.C. No. 4:11-cr-01470-CKJ

 v.
                                                 MEMORANDUM*
OMAR LEONARDO INIGUEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Omar Leonardo Iniguez appeals from the 24-month sentence imposed upon

remand for resentencing following his guilty-plea conviction for various firearms

offenses. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Iniguez contends that the district court violated his due process rights

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
because it imposed the same sentence on remand despite the fact that the advisory

Guidelines range had been reduced one additional offense level for acceptance of

responsibility under U.S.S.G. § 3E1.1(b). The record reflects that the district court

determined that the prior sentence remained appropriate on remand. Accordingly,

the district court did not violate Iniguez’s due process rights. See United States v.

Horob, 735 F.3d 866, 869-70 (9th Cir. 2013) (per curiam).

      Iniguez also contends that the court was obligated to depart or vary

downward to the same extent it had at his initial sentencing hearing. This

argument is unpersuasive. The record reflects that the district court varied

downward from the Guidelines range at both sentencing hearings. Its decision to

vary downward 22 months at the resentencing hearing, rather than 27 months, was

not an abuse of discretion. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                    14-10274